UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4552


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KASTLER CHERISME,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00866-RBH-3)


Submitted:   August 31, 2010             Decided:   September 17, 2010


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Carrie
Ann Fisher, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kastler       Cherisme        was     indicted       and       charged         with

conspiracy          to    possess    with    intent       to     distribute       heroin,      in

violation of 21 U.S.C. § 846 (2006) (Count One), and possession

with       intent    to    distribute       heroin,       in   violation      of       21 U.S.C.

§ 841(a)(1) (2006) (Count Two).                      Cherisme proceeded to a jury

trial, during which a co-conspirator testified against Cherisme

pursuant       to    a    plea    agreement        with    the    Government.            At   the

conclusion of all the evidence, the jury found Cherisme guilty

of both counts in the indictment.                     Thereafter, Cherisme filed a

Fed. R. Crim. P. 29 motion for a new trial, arguing that the

evidence was insufficient to sustain the jury’s verdict.                                      The

district       court        denied    Cherisme’s           motion       and      subsequently

sentenced him to fifty-one months of imprisonment on each of

Counts One and Two.              Cherisme timely noted his appeal.

               On    appeal,      counsel     for     Cherisme      has    filed        a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he states that there are no meritorious issues for appeal but

questions whether the district court erred in denying the Rule

29 motion. ∗        Finding no error, we affirm.




       ∗
        Cherisme, informed of his                         right    to     file     a    pro     se
supplemental brief, has not done so.



                                               2
               This court reviews the denial of a Rule 29 motion de

novo.       United     States       v.     Kellam,        568    F.3d        125,   132,    138

(4th Cir.), cert. denied, 130 S. Ct. 657 (2009).                                    Where, as

here, the motion is based on a claim of insufficient evidence,

“[t]he    verdict      of     a    jury     must     be     sustained          if   there     is

substantial      evidence,        taking    the     view        most    favorable      to   the

Government, to support it.”                Glasser v. United States, 315 U.S.

60, 80 (1942); see United States v. Midgett, 488 F.3d 288, 297

(4th    Cir.    2007).        “Substantial         evidence       is     evidence      that   a

reasonable       finder      of     fact    could         accept        as     adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”              United States v. Delfino, 510 F.3d 468,

471 (4th Cir. 2007) (quoting United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc) (alterations omitted)).

               This   court       reviews    both     direct           and    circumstantial

evidence,      and    permits      the     “[G]overnment          the        benefit   of   all

reasonable inferences from the facts proven to those sought to

be established.”         United States v. Tresvant, 677 F.2d 1018, 1021

(4th Cir. 1982).            In resolving issues of substantial evidence,

this court does not weigh evidence or reassess the factfinder’s

determination of witness credibility, United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989), and “can reverse a conviction

on insufficiency grounds only when the prosecution’s failure is



                                             3
clear.”      United States v. Moye, 454 F.3d 390, 394 (4th Cir.

2006) (en banc) (internal quotations omitted).

            To establish Count One, the Government was required to

prove “(1) an agreement between two or more persons to engage in

conduct that violates a federal drug law, (2) the defendant’s

knowledge of the conspiracy, and (3) the defendant’s knowing and

voluntary participation in the conspiracy.”                    Kellam, 568 F.3d at

139 (internal quotation marks omitted).                     “After a conspiracy is

shown to exist, . . . the evidence need only establish a slight

connection between the defendant and the conspiracy to support

conviction.”       Id. (internal quotation marks omitted).

            To establish Count Two, the Government was required to

prove “(1) possession of the controlled substance, (2) knowledge

of   the   possession,    and    (3)       intent      to   distribute.”        United

States v. Hall, 551 F.3d 257, 267 n.10 (4th Cir. 2009) (internal

quotation marks omitted).            Possession may be either actual or

constructive.        “A person may have constructive possession of

contraband if he has ownership, dominion, or control over the

contraband or the premises or vehicle in which the contraband

was concealed.”       United States v. Herder, 594 F.3d 352, 358 (4th

Cir.),     cert.    denied,   130     S.       Ct.   3440     (2010).      To    prove

constructive       possession,      the     Government        must   establish    the

defendant’s knowledge of the contraband’s presence, with either

direct or circumstantial evidence.               Id.

                                           4
            We have reviewed the record on appeal and find more

than sufficient evidence to sustain the jury’s verdict on Counts

One and Two.      Accordingly, the district court did not err in

denying Cherisme’s Rule 29 motion.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cherisme’s conviction and sentence.                   This

court requires that counsel inform Cherisme, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Cherisme requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Cherisme.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the   court    and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5